DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending, of which claims 1, 14 and 17-20 are in independent form.  Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to the Claim Amendments and Arguments
Applicant’s claim amendments and arguments filed on 02/25/2021 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of claims have been fully considered and are not persuasive.

Applicant’s Argument:
On page 13 of the remarks Applicant’s representative appears to argue the Office is equating “platinum medallion” of the Matthew reference to “state” and that the Matthew reference does not disclose retrieval and use of the “platinum medallion” with information about another respective event where that other event is received in the received sets of data, corresponding to the amended independent claim limitations of retrieval and use of state.


Examiner’s Response:
With respect to Applicants representative’s interpretation of the Office equating “platinum medallion” of Matthew to “state”, Examiner is of the position that Examiner was equating state a little more broadly, as character level, not a specific character level, on page 10 of the Office Action dated 11/25/2021 Examiner states, “Examiner is interpreting character level as reading on event data stored as a state.”
Matthew at paragraphs [0003], [0006] – [0007] and [0010] – [0011] discloses Massively Multiplayer Online Gaming or MMOG environments comprising a virtual economy and marketplace and tracking a plurality of user metrics such as character level, points, currency, completion of puzzles, character attributes, etc., in an online gaming and mobile application environment for use in the virtual marketplace.  
Further, with respect to the virtual marketplace, Matthew at paragraph [0082] discloses a merchant setting a plurality of constraints on the purchase of goods and that the constraints can be concurrent.  Matthew at paragraph [0085] gives an example of a user reaching a certain level [i.e., first constraint] and purchasing in game items using currency [i.e., second constraint].  Matthew is not limited in this regard, to specific constraints and Examiner is of the position that the second constraint could just as easily be the in game completion of a mini puzzle previously disclosed in paragraph [0006] and illustrated in Matthew at paragraph [0087].  Additionally, Matthew at paragraph [0093] discloses monitoring user actions such as how the user is progressing through a level, challenges completed, currency spent, etc., in real time and Matthew at paragraph [0038] discloses extending offers of the sale of goods to a user, for example an offer to sale to a user a silver axe for a certain price.  Matthew discloses tracking multiple events in relation to one another, such as user level, and character attributes or the completeness of in for use in creating and extending offers to users, such as the concurrent constraints outlined in Matthew at paragraph [0082].  Matthew in the Abstract discloses in part, “…analyze the end-user behavior; and perform an action based on the analysis, wherein the action comprises transmitting an offer to the end-user or setting an indicia by a merchant.”
Finally, Matthew at paragraphs [0041] - [0042] discloses setting a plurality of eligibility constraints on offers and more specifically, “An "eligibility constraint" is the merchant's restriction on which users are eligible for each offer. For example, an eligibility constraint might in effect say "You are eligible for this special price because you've achieved platinum medallion level in our Frequent Fighter program" or "This offer is good for all of our customers."
Examiner is of the position that the tracking of user metrics such as user levels and completions of puzzles, for use in determining whether a plurality of concurrent constraints are met in deciding whether to take an action and extend an offer of sale to a user as disclosed throughout Matthew reads on retrieval and use of state.  For example the exemplary embodiments of Matthew illustrated above allow for a user offer action to be taken and extended to a user when the tracking of user metrics indicate that a plurality of concurrent constraints such as a user reaching a certain level which Examiner is interpreting as a state is met, retrieved and used with information about another respective event such as the completion of a mini puzzle disclosed in Matthew at paragraph [0087] as a concurrent constraint used in extending an offer of sale to the user.  




Applicant’s Argument:
On the bottom of page 13 of the remarks Applicant’s representative appears to take the position that the Examiner acknowledged that the Matthew reference does not disclose the entire running… limitation of the independent claims.

Examiner’s Response:
 On the bottom of page 10 – page 11 of the Office Action dated 11/25/2020 Examiner stated with respect to the running limitation, “Examiner is of the position that Matthew discloses tracking multiple events in relation to one another, such as user level, and character attributes or the completeness of in game obstacles for use in creating and extending offers to users, such as the concurrent constraints [i.e., plurality of events] outlined in Matthew at paragraphs [0006], [0082] and [0093].  While Matthew at paragraph [0066] does disclose mobile apps running in a JavaScript environment, Matthew does not disclose using scripts to monitor events.”
Examiner disagrees with Applicants representative’s interpretation that the Examiner acknowledged Matthew does not disclose the entire running…limitation recited in the independent claims, but that Matthew does not disclose using scripts to monitor events.

Applicant’s Argument:
On the bottom of page 14 – 15 of the remarks Applicant’s representative appears to take the position that the Manion reference does not disclose the use of state but only the use of parameters.  Furthermore, Manion does not disclose that a plurality of scripts will retrieve and use the same stored state.

Examiner’s Response:
As illustrated in an earlier Examiner’s Response above, Examiner is relying on the Matthew reference to disclose retrieval and use of state.  Examiner is not relying on the Manion reference to teach the use of state, or that the plurality of scripts will retrieve and use the same stored state.  Examiner is of the position that those features are disclosed in the Matthew reference, Examiner is relying on the Manion reference to teach using scripts to monitor events.

Applicant’s Arguments:
On the bottom of page 20 of the remarks, Applicant’s representative appears to take the position that the Matthew reference does not support stream processing, “Rather in Matthew the data received from the user devices are received by the mobile application server.  The behavior monitor will then constantly query the user’s data.  In other words, the behavior monitor will continually query the mobile application server.”  Emphasis added by Examiner.

Examiner’s Response:
Matthew at paragraph [0091] discloses in part, “In this exemplary embodiment, the user 422, which represents a plurality of users, each have download App 320 onto smart phone 314.”  Additionally, Matthew at paragraphs [0092] – [0093] discloses in part, “The behaviour monitoring engine 402 may be configured to constantly query the App for certain behaviours and data.  For example, when a user begins to play the game, the behaviour engine may enter query mode in which the engine is configured to monitor the user's behaviour while playing the game. 
[0093] For example, as a user is progressing through game 320, the behaviour engine may be configured to monitor user actions.”
Examiner disagrees with Applicants representative’s position that the behavior monitor will continually query the mobile application server, paragraphs [0091] – [0093] of Matthew illustrate the behavior monitoring engine querying the App installed on user’s smart phones.

Applicant’s Argument:
On page 21 of the remarks Applicant’s representative appears to take the position that the Matthew reference does not disclose, receiving a first stream of a plurality of first sets of data, each first set of data comprising an identifier and information about one or more respective events…and while the Office points to paragraphs [0006]-[0007] and [0042] –[0043] as examples of data received from mobile stations the cited paragraphs does not disclose the format of the data and that it comprise and identifier and information about one or more events and Applicant appears to renews the argument recited above regarding Matthew not retrieving and using state information.

Examiner’s Response:
Matthew at paragraphs [0091] - [0093] discloses a user downloading an App on a mobile device, setting up a user profile on a server and tracking al user actions and metrics in real time.  Examiner is of the position that the user metrics being tracked and stored for the specific users are linked to the created account profile information or user identifier.  


Applicant’s Argument:
On page 22 of the remarks Applicant’s representative appears to take the position that the scripts of Manion are running on the mobile device whereas the scripts recited in the claims are running on the backend system.

Examiner’s Response:
The claims do not positively recite scripts running on a backend system, such a claim limitation must be positively for such functionality to be given patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew U.S. Pub. No. 2014/0073420 (hereinafter “Matthew”) in view of Manion et al. U.S. Patent No. 8,997,081 (hereinafter “Manion”).
Regarding independent claim 1, Matthew discloses:
receiving a first stream of a plurality of first sets of data, each first set of data comprising an identifier and information about one or more respective events, wherein different first sets of data have information about different events (Matthew at paragraphs [0006] – [0007] discloses a plurality of items and attributes a user of an online gaming or mobile application may acquire, such as points, gold coins, character levels, or completion of tasks or puzzles, and Matthew at paragraph [0093] discloses monitoring user actions as a user progresses through a game in real time which Examiner is interpreting as receiving streaming data comprising events and identifiers, such as for example, Matthew at paragraph [0042] disclosing a specific user [i.e., identifier] has reached platinum medallion level in our frequent fighter program [i.e., event information].)

storing in a data store for a respective identifier, information about at least one first event associated with the respective identifier as state for the respective identifier, said state being valid for a plurality of subsequent first sets of data associated with the respective identifier until information about one or more subsequent events for updating said state is received (Matthew at paragraphs [0003], [0006], [0042] and [0093] gives examples of the types of data, user actions and events received and tracked by the various engines in gaming, MMOG, and mobile application environments disclosed in Matthew such as a user’s character level.  One common embodiment known to one of ordinary skill in the art in the MMOG and gaming community for character leveling involves a user acquiring a threshold of experience points per level.  Matthew at paragraph [0042] discloses a user reaching a platinum level of a frequent fighter program, which Examiner is interpreting as tracking the number of fights, or the number of fights in a time range a user has engaged in to determine character level, for example a user being at a lower character level or state such as gold or silver and accumulating a threshold number of fights or number of fights in a certain time range updates the user’s character level or state to platinum.  Examiner is of the position that after user attains a rank of gold or silver, that character level or state is valid for all subsequent fights or events, until the user has reached a threshold number such that the state is updated to platinum.  Examiner is interpreting character level as reading on event data stored as a state.  Additionally, Matthew at paragraph [0106] discloses receiving information at an occurrence of a predetermined event such as a user making a certain level and Matthew at paragraph [0107] discloses such event information for a user being stored in the database server.)

running a plurality of different scripts for the respective identifier, wherein the scripts are configured to retrieve and use at least one state for the respective identifier stored in said data store and information about at least one respective second event, the information about the at least one respective second event being received in or more first sets of data with the same identifier as the first event, wherein the same state for the respective identifier is used by two different ones of said plurality of different scripts for the respective identifier and the information about the first and second events are received in different sets of first data which comprise the respective identifier (Examiner is of the position that Matthew discloses tracking multiple events in relation to one another, such as user level, and character attributes or the completeness of in game obstacles for use in creating and extending offers to users, such as the concurrent constraints [i.e., plurality of events] outlined in Matthew at paragraphs [0006], [0082] and [0093].  Additionally, as illustrated in Examiner’s Response above, Examiner is of the position that the tracking of user metrics such as user levels and completions of puzzles, for use in determining whether a plurality of concurrent constraints are met in deciding whether to take an action and extend an offer of sale to a user as disclosed throughout Matthew reads on retrieval and use of state.  However, while Matthew at paragraph [0066] does disclose mobile apps running in a JavaScript environment, Matthew does not disclose using scripts to monitor events. 
Manion at Column 25, Lines 29-43 provided below does teach an event listener calling one or more JavaScript functions when certain events are detected, more specifically, Manion teaches:
Next, the mobile browser 404 may execute a script (e.g., a JAVASCRIPT) that transmits the data, e.g., via the Internet, to a backend server (e.g., TDN server 417) responsible for collecting analytics. 
(93)    In some embodiments, event listeners executed in the mobile application 401 (e.g., by the mobile library 403) may trigger opcodes to make a call to one or more functions (e.g., JAVASCRIPT functions) [i.e., at least two different scripts]. When certain events are detected and/or certain data is captured, functions running within or available to the hidden browser 404 may cause tags to be fired. In some embodiments, these functions may be implemented as JAVASCRIPT functions. These JAVASCRIPT functions may create tags for collecting analytics related to the mobile application 401 and cause the tags to be transmitted to a backend system responsible for collecting analytics data. (See Manion at Column 25, Lines 29-43).

	Additionally, Manion at Column 14, Lines 36-38 teaches, “…The function handler may be used to define a call to one or more functions (e.g., a JAVASCRIPT function) and values to be passed as parameters to the functions.”  
Both the Matthew reference and the Manion reference in the cited portions are in the field of endeavor of tracking events from a mobile application for analytics.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the monitoring of user actions in a mobile application and performing analysis and actions based on the analysis as disclosed in Matthew with the use of event listeners listening for an event and calling a plurality of script functions to collect data and perform analytics in response to the event taught in Manion to facilitate in the real time collection of analytics in an application, for example, to facilitate in marketing (See Manion at paragraphs [0002] – [0003]).

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
outputting a second stream of second sets of data, wherein at least one second set of data comprises information about at least two different events, said at least two different events being received in different first sets of data in said first stream (Matthew at paragraphs [0085]-[0087] and [0092] gives examples of different types of MMOGs and the types of events and data that can be collected and analyzed over a plurality of users.  Examiner is interpreting Matthew reciting collecting analytics for a plurality of users as disclosing a plurality of streams of a plurality of sets of data, being analyzed for a plurality of events common to the plurality of users.) 

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  While Matthew discloses passing user information to a plurality of engines, Matthew does not disclose:
subsequently receiving at least one further script while the plurality of different scripts is running and running said at least one further script in addition to said plurality of different scripts.
However, Manion teaches, subsequently receiving at least one further script while the plurality of different scripts is running and running said at least one further script in addition to said plurality of different scripts. (Manion at Column 25, Lines 33-36 teaching, “In some embodiments, event listeners executed in the mobile application 401 (e.g., by the mobile library 403) may trigger opcodes to make a call to one or more functions (e.g., JAVASCRIPT functions).”  Examiner is of the position that the above citation to Manion teaches running one or more script functions concurrently.  More specifically, Examiner is of the position that the event listeners teach a plurality of different scripts and the call to one or more functions teaches at least one further script while the plurality of different scripts is running.)

Regarding dependent claim 4, all of the particulars of claims 1 and 3 have been addressed above.  Additionally Matthew discloses:
comprising determining when information about at least one further state is to be stored for said at least one further script, storing for each identifier information about said at least one further state.  (Matthew at paragraphs [0006], [0091] and [0107] discloses storing event and identifier information.  Additionally, Matthew at paragraph [0042] discloses a user reaching a platinum level.  Examiner is of the position that in several such games as those disclosed in Matthew numerous rounds of game play can ensue before a new level is reached, or the user state is changed.)

Regarding dependent claim 5, all of the particulars of claims 1-2 have been addressed above.  Additionally, Matthew discloses:
wherein said first stream of said plurality of first sets of data is received at a first entity, and the second stream of a plurality of second sets of data is output to a second entity, said method further comprising: receiving a third stream of a plurality of third sets of data at a third entity, each third set of data comprising an identifier and information about one or more respective events, wherein different third sets of data have information about different events; storing, in a data store, for a respective identifier, information about at least one event associated with the respective identifier as state for the respective identifier, said state being valid for a plurality of subsequent third sets of data associated with the respective identifier until information about one or more subsequent events for updating said state is received; running a plurality of different scripts for the respective identifier, wherein said at least one state is used by at least two different scripts; and outputting from the third entity to said second entity a fourth stream of a plurality of fourth sets of data, wherein at least one fourth set of data comprises information about at least two different events, said information about the at least two different events being received in different sets of data with the same identifier in said third stream. (Matthew at paragraphs [0085]-[0087] and [0092] gives examples of different types of MMOGs and the types of events and data that can be collected and analyzed over a plurality of users.  Examiner is interpreting Matthew reciting collecting analytics for a plurality of users as disclosing a plurality of streams of a plurality of sets of data, being analyzed for a plurality of events common to the plurality of users.  Additionally, Matthew at paragraph [0095] discloses in part, “…These factors may, in exemplary embodiments, undergo comparative analysis with the data sets fed to analytical monitoring engine…”  Matthew at Figure 7 label 714 discloses outputting to a user.  Lastly, Matthew at paragraph [0056] discloses a plurality of clients in communication with a plurality of servers over a global network.)

Regarding dependent claim 6, all of the particulars of claims 1-2 and 5 have been addressed above.  Additionally, Matthew discloses:
comprising aggregating data in said second and fourth streams of data (Matthew at paragraph [0124] discloses results aggregator 628).

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
wherein said storing of at least one state is for one or more states which are capable of being valid for at least one other event (Matthew at paragraph [0042] discloses a special price based on level [i.e., state].  Additionally, Matthew at paragraph [0085] discloses a user having access to an item based on character level, or state.  Examiner is interpreting a special price disclosed in [0042] and access to an item as two events using the same state, character level.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
comprising processing said information about said at least one first event and storing said processed information in said store as state (Examiner is interpreting Matthew at paragraphs [0106] – [0107] discloses processing and storing event information, including user level as state.)

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
comprising receiving information about one or more subsequent events for updating said stored state and storing an updated state, said updated state being used by one or more of said plurality of scripts (Matthew at paragraph [0069] discloses modifying [i.e., updated information about at least one stored event] functions.  Additionally, Matthew at paragraph [0042] discloses a user reaching a platinum level as a frequent fighter.)
 
Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
comprising receiving information about one or more subsequent events for updating said stored state and associated with the respective identifier, retrieving the stored at least one state associated with the respective identifier, and using the stored state and the received information about one or more subsequent events to determine updated state for the respective identifier and storing for said respective identifier said updated state for use by one or more of said plurality of scripts (Matthew at paragraph [0085] discloses having access to buy goods once a certain level is reached.  Examiner is interpreting the leveling up of a user as updating state information for use by one of the functions of the game).

Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
comprising receiving said first stream of said plurality of sets of data from a plurality of different devices (Matthew at Figure 3 discloses a plurality of devices 310, 312 and 314 and at paragraph [0086] further discloses a social poker tournament with a plurality of users.  Examiner is of the position that Matthew at paragraph [0086] could be interpreted as disclosing a first stream of sets of data from a plurality of different devices.)   

Regarding dependent claim 12, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
wherein said identifier identifies at least one of a user associated with a respective device providing the respective set of data in said first stream and a device providing the respective set of data in said first stream (Matthew at paragraph [0068], [0085]-[0087] and [0091] discloses identifier information that links users, devices and functions).

Regarding dependent claim 13, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
wherein said plurality of first sets of data in said first stream comprise information about events generated during playing of a computer implemented game (See Matthew at paragraph [0085] disclosing a MMOG).

Regarding independent claim 14, claim 14 is rejected under the same rationale as claims 1 and 3.  

Regarding dependent claim 15, all of the particulars of claim 14 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 2.

Regarding dependent claim 16, all of the particulars of claim 14 have been addressed above.  Additionally claim 16 is rejected under the same rationale as claim 4.

Regarding independent claim 17, claim 17 is rejected under the same rationale as claim 1.

Regarding independent claim 18, claim 18 is rejected under the same rationale as claim 14.

Regarding independent claim 19, claim 19 is rejected under the same rationale as claim 1.

Regarding independent claim 20, claim 20 is rejected under the same rationale as claim 14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
2016/0001187
Paragraph [0191] as it relates to a custom engine that allows developers to execute game level scripts with thousands of simultaneous users…and collecting game metrics and performing analytics.
2012/0078868
Paragraph [0026] as it relates to history sensitive stream processing and maintaining a data state.
2009/0150319
Paragraph [0061] as it relates to event stream processing and executing java scripts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        



/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154